Title: From James Madison to John M. Moody, 12 November 1801
From: Madison, James
To: Moody, John M.



(Coppy)
Sir
Department of State Washington 12 Novr 1801.
I have receivd Your letter respecting the capture of the Schr Marcus, as far as the wrong done to you proceded from the agency of the Spanish officers at Campeache or from the unlawful conduct of Spanish Subjects (and this appears to be the principal feature of the case) redress must be Sought from the King of spain. To this effect a negotiation is now on foot at Madrid, calculated to obtain, if it be practicable a general provision for compensating injuries done to our citizens by her subjects or officers, I ther[e]for return you the papers which you may reproduce when you shall hear of provision being made as above. I am Very Respectfully Sir Y. mo Obt Servt.
signed   James Madison
